DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	As per Claim 4 (and similarly claims 11 and 18) “the operators” in line 2 of claim 4 is interpreted as referring to “multiple operators” in line 1 of claim 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 4 (and similarly claims 11 and 18):
“the selected operator” in line 2 of claim 4 is ambiguous, because it can refer to one of “an operator” in “selecting an operator compatible with the first end-user device” in lines 2-3 of claim 3, or to “one of the operators” in “one of the operators is selected” in line 2 of claim 4, and it is not clear which of these two selected operators is the one that “the selected operator” in line 2 of claim 4 is supposed to refer to.

Claims 9, 10, 12, and 13 are directed to “The medium of claim 1” which presumably was meant to refer to “The medium of claim 8” (since claim 1 is a method and claim 8 is the medium)

Claims 10 and 12 recite where the medium “further compris[es]” a step, which is unusual because steps, in medium claims, are typically functions that instructions cause a processor to execute, and are not typically components of the medium itself.  It is fairly clear that Applicant meant for the instructions, when executed by the processor, to further cause the processor to perform the steps in claims 10 and 12 but, as claimed, claims 10 and 12 refer to where the medium further comprises a step.

As per Claim 15: 
“the byte-level embedding” in line 9 of claim 15 is ambiguous, because it can refer to either “a byte-level embedding” in line 8 of claim 15 or to any one of the multiple “byte-level embeddings” in line 6 of claim 15, and it is not clear (as claimed) which byte-level embedding “the byte-level embedding” in line 9 of claim 15 is supposed to refer to (worth noting is that unlike claims 1 and 8, claim 15 recites “byte-level embeddings” before “the byte-level embedding” whereas claims 1 and 8 recite “byte-level embeddings” after “the byte-level embedding”)

1” which presumably was meant to refer to “The device of claim 15” (since claim 1 is a method and claim 15 is the end-user device)

Claims 17 and 19 recite where the device “further compris[es]” a step, which is unusual because devices/systems/media/apparatuses, etc. are typically defined by what they are and not what they do.  It is fairly clear that Applicant meant for the processor to be further configured to perform the steps in claims 17 and 19 but, as claimed, claims 17 and 19 refer to where the device further comprises a step.

The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 9-14, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method comprising: receiving an input at a first end-user device, the input comprising natural language from a communication associated with a second end-user device and transmitted over a communications service; converting the input into a byte-level embedding; providing the byte-level embedding to a natural language understanding model located on the first end-user device, the natural language understanding model configured to operate on byte-level embeddings; generating an output from the natural language understanding model; selecting a recommendation based on the output; presenting the recommendation on an interface of the first end-user device; receiving a selection of the recommendation; and transmitting a message incorporating the recommendation to the second end-user device
	The prior art suggests:
Displaying suggested response message content and sending a response message with the suggested content in response to user commands.
2016/0308794 teaches displaying a recommended reply message based on analyzing a received message to determine a sending intention (paragraphs 65-67).
2014/0184544 teaches “A corresponding recommended answer 510 may be displayed on a bottom of a chat window. In doing so, if a user selects `x`, the recommended answer 510 may disappear from the chat window. If a region except `x` 
2014/0237057 teaches “According to an embodiment, for messages that do warrant a response, the agent may be able to reply directly from his/her desktop 104. These replies may be public (anyone can see them) or private (only the sender and recipient can see them). In one example, the agent may be able to select a "pre-canned" response from the standard response library and edit it as may be necessary before submitting it to the customer. The interaction workspace may also be configured to display a suggested response to the agent based on analysis of the message content, according to an embodiment of the invention. In such a case, the agent may be able to edit the suggested response before replying to the customer” (paragraph 149).  Paragraph 151 also describes a character limit (i.e. 140 characters for Twitter).  This 
	2005/0228790 teaches “The foregoing methods and computer program products may also involve various modifications. For example, executing one of the first and second modules may involve displaying suggested response message content on a display device, the suggested content being included in the linked response information. The suggested content may include at least one document or at least one response template. The method may further involve receiving user commands to send a response message with the suggested content. In such case, a message routing instruction may route the received electronic message to a user's incoming electronic message account, the message routing instruction being included in the linked response information” (paragraph 13).
2010/0070908 teaches “In general, in one aspect, the invention relates to a method for accepting or rejecting suggested text corrections, comprising receiving a first input from a keyboard associated with a computing device, wherein the first input corresponds to a composition of a message in a text input area on the computing device, displaying a first suggested text correction, in response to the first input, during the composition of the message, receiving a first keypress on the keyboard, wherein the first keypress corresponds to a rejection of the suggested text correction, when a rejection of the suggested text correction is desired, receiving a second keypress on the keyboard, wherein the first keypress corresponds to an acceptance of the suggested 
Embeddings used in natural language understanding.
2018/0336183 teaches “Word embedding is used for semantic parsing to extract meaning from text to enable natural language understanding. That is, for a natural language processing model to be able to predict the meaning of text, the model needs to be aware of the contextual similarity of words or sentences. For example, through contextual similarity, it may be determined that plat words, such as flower, tree, etc., are found in sentences that reference concepts such as “grown,” “eaten,” “cut,” and “picked”, whereas such concepts are not generally associated with words such as “airplane.” The vector representations created by word embedding techniques preserve these similarities such that words that regularly occur nearby in text will also be in close proximity in vector space” (paragraph 19).  This reference suggests where natural language understanding is based on word embeddings.
2019/0130285 teaches “The utterances may be mapped to respective embedding vectors using a natural language understanding (NLU) or natural language processing (NLP) machine learning model, in effect capturing at least some characteristics of the verbal feedback” (paragraph 79).  This reference appears to describe where NLU is used to generate vectors, not where vectors are processed by NLU.
Embeddings using bits/bytes.
2021/0099307 teaches “In one embodiment, the embedding can be performed on a bit level in addition or as an alternate to the digit level described in the embodiments above. For example, the speed 42 km/h is encoded in binary as “00110100 00110010,” which has a least significant bit of “0”. If the corresponding bit to embed is “1”, the calculation module 305 modulates the bit to embed “1” into the least significant bit “0” of the speed data. The embedding/extracting module 307 replaces the least significant bit “0” of the speed data with the at least one bit “1”, such that the speed data is converted into 43 m/h which in binary as “00110100 00110011.” (paragraph 56).  This reference describes where speed can be encoded on a bit level.
2021/0150606 teaches “Referring now to FIG. 4, operation of the encoder module 214 is now described. The encoder module 214 receives the mapping 314 output by the name identifier module 212 and, for each product name included in the mapping 314, employs word embedding to encode a product name into a respective encoded product name. Each encoded product name output by the encoder module 214 is of a predefined length, such as 128 bytes. The encoder module 214 outputs a mapping 402 that maps the product names in the mappings 314 to corresponding encoded product names generated by way of word embedding. Thus, the mapping 402 includes four encoded product names that respectively correspond to the four product names from the mapping 314” (paragraph 49).  This reference describes where an encoded product name which is encoded by word embedding has a predefined length, such as 128 bytes, which suggests where word embeddings can be made of bytes.
10015194 teaches “Shellcode in an infected or malicious file is typically encoded or embedded in byte level data—a basic data unit of information for the file” (col. 1, lines 22-34).
2020/0201697 teaches “FIG. 9 shows exemplary mapping of embedded memory to parameters of AI networks at a bit level” (paragraph 31; Figure 9)
2021/0049443 teaches “In some variations, the method may further include: preprocessing the text prior to applying the dense convolutional neural network, the preprocessing includes tokenizing the text to form a plurality of tokens, the text being tokenized by at least applying a byte-pair-encoding such that each of the plurality of tokens correspond to a partial word or a full word from the text; and embedding each of the plurality of tokens by at least transforming each of the plurality of tokens to form a corresponding vector representation” (paragraph 12).  The “byte-pair-encoding” appears to refer to tokenizing and not generating the vector representations of tokens.
11151106 teaches “By way of further definition, an “embedding” or “embedding value” corresponds to, or is descriptive of, some particular aspect of an item of content. Typically, though not exclusively, embedding information (a set of embedding values of an item of content) is determined as a result of convolutions of a deep neural network. Typically, embedding information for an item of content is output by a deep neural network in the form of an “embedding vector.” Due to the inclusion of plural aspects of an item, an embedding vector is viewed as being multi-dimensional with each aspect corresponding to a particular dimension. In this regard, embedding vectors may include any number of aspects, each corresponding to a dimension. In various embodiments, each aspect of an embedding vector is represented by a 16-bit word or a 32-bit float, 
2019/0065486 teaches “The compressed word embeddings can be binary numbers that may be stored compactly as bits instead of bytes (float number) in electronic devices that have limited amounts of storage. Additionally, an electronic device may operate a NLPS independent of any other computing devices when the compressed word embeddings are stored in the electronic device” (paragraphs 21-22) which teaches, but also appears to teach away from, word embeddings that are made of bytes.
2021/0182612 teaches “FIG. 4 is an application example diagram of an embodiment of domain name conversion according to the present invention. As shown in FIG. 4, in the embodiment of the present invention, a DGA generated domain name zzzzanerraticallyqozaw.com is taken as an example. First, the domain name string is converted into an image byte matrix of [224×224×3] by word embedding. Since the maximum length of the domain name string usually does not exceed 25, we can further reduce the size of the image byte matrix of [224×224×3] to [25×25×3], and finally it is input into a AlexNet deep learning model pre-trained based on an ImageNet data set to generate a domain name characteristic. Thus, the size of the converted image byte matrix is reduced to a predetermined size, which can significantly reduce the memory space occupation” (paragraph 108) and “In the embodiment of the present invention, by .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





EY 3/15/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658